DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered.
 
Response to Arguments

3.	Applicant’s arguments, see page 6, line 19 to page 11, line 11, especially page 8, line 17 to page 10, line 2, filed 26 April 2022, with respect to the 35 USC 103 rejections of claims 1, 2, 4, 5, 7-13, 15-18 and 21-23 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1, 2, 4, 5, 7-13, 15-18 and 21-23 have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record does not teach or fairly suggest he process of claim 1 or the gas separation element of claim 10 wherein the macroporous sheet has a wale side orientation facing the membrane envelope.

Allowable Subject Matter

4.	Claims 1, 2, 4, 5, 7-13, 15-18 and 21-25 are allowed.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        


jmg
May 2, 2022